DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/2021 and 8/12/2021 were filed after the mailing date of the Non-Final Office Action on 4/28/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 7/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,381,596 B2 (previously Application No. 15/973,289) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendment
The amendment of 7/23/2021 has been entered.
Disposition of claims: 
Claim 2 has been canceled.
Claims 1 and 3-21 are pending.
Claims 1 and 3 have been amended.
The amendments to claim 3 have overcome the rejection of claim 3 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The Terminal Disclaimer entered on 7/23/2021 has overcome:
the provisional rejections of claims 1 and 3-18 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/973,289 (reference application) in view of Park et al. (“Thin film encapsulation for flexible AM-OLED: a review”, Semicond. Sci. Technol. 2011, vol. 26, page 034001, hereafter Park), as evidenced by Gu et al. (Transparent organic light emitting devices, Appl. Phys. Lett., 1996, vol. 68, page 2606-2608, hereafter Gu), and
the provisional rejection of claim 19 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 15/973,289 (reference application) in view of Park et al. (“Thin film encapsulation for flexible AM-OLED: a review”, Semicond. Sci. Technol. 2011, vol. 26, page 034001), as applied to claims 1, 3-18 above, further in view of Gu et al. (Transparent organic light emitting devices, Appl. Phys. Lett., 1996, vol. 68, page 2606-2608) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 36 through the second paragraph of page 38 of the reply filed 7/23/2021 regarding the rejections of claims 1 and 3-18 under 35 U.S.C. 103 over Forrest/Naito/Gu, the rejections of claims 16-19 under 35 U.S.C. 103 over 
Applicant argues that amended claim 1 should be allowable over Forrest, Naito, Gu, Wang, and Pang. 
Respectfully, the Examiner does not agree.
Applicant amended claim 1 to limit the position of the first layer being placed at a first “end” of the organic light-emitting device and the position of the second layer being placed at a second “end” of the organic light-emitting device.
However, there is no limitation that the claimed organic light-emitting device is required to have only one first electrode and one second electrode. The current limitation of claim 1 does not exclude the case that the claimed organic light-emitting device is one electroluminescence (EL) unit of a stacked organic light-emitting device (i.e. the green unit of the device Forrest in Fig. 2A), because the limitation of the organic light-emitting device of claim 1 is “a device comprising a first electrode, an organic layer comprising an emission layer, and a second electrode”. The green EL unit of the device of Forest (Fig. 2) still meets the structural limitation of the organic light-emitting device of claim 1. Based on that interpretation, the first end of the green EL unit of the device of Forrest is the first electrode of the green EL unit (“26” of the blue LED unit in Fig. 2) and the second end of the green EL unit of the device of Forrest is the second electrode of the green EL unit (“26” of the green LED unit in Fig. 2). Therefore, the device of Forrest in view of Naito as evidenced by Gu still reads on the amended claims.
For at least this reason, the applicant’s argument is not found to be persuasive. The rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1, hereafter Forrest) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Naito), as evidenced by Gu et al. (Transparent organic light emitting devices, Appl. Phys. Lett., 1996, vol. 68, page 2606-2608, hereafter Gu).
Regarding claims 1 and 3-11, Forrest discloses an organic light-emitting device (“multicolor organic light emitting device” in Abstract; [038]-[039]; and Fig. 2A) comprising a first layer (“20T”, electron transport layer of the blue LED unit), a first electrode (“26” of the blue LED unit), an organic layer comprising an emission layer (“21H/21E/21T” of the green LED unit, wherein 21E is an emission layer), a second electrode (“26” of the green LED unit), a second layer (“22H”, hole transport layer of the red LED unit). 
It is noted that there is a missing annotation of 22H in Fig. 2A. The stacked device comprises red (22), green (21), and blue (20) units from top to bottom in Fig. 2A, wherein the layer structure of each unit is identical ([038]-[039]). For instance, the blue unit comprises an ITO layer (35), a HTL layer (20H), an EL layer (20E), and an ETL layer (20T), and a thin semi-transparent metal layer (26M). Thus, it is obvious that a hole transport layer of 22H is disposed between the 26I layer and the 22E layer of the red unit. 
Forrest further discloses that the double layer structure (“26” in Fig. 2) comprises a transparent thin conductive ITO layer (“26I”) and a thin, semi-transparent metal layer (“26M”) ([039]).
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1; however, Forrest does teach the ETL layer comprises electron transport layer (ETL) material ([039]).
Naito discloses a condensed cyclic compound (“naphthylimide”) derivative used to make the electron transport layer of an organic light-emitting device ([027]).
Naito exemplifies a condensed cyclic compound (Formula (8) in [028]) having the following structure.

    PNG
    media_image1.png
    144
    486
    media_image1.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest by substituting the electron transport layer (ETL) material with the condensed cyclic compound of Naito (Formula (8)).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the naphthylimide derivative of Naito is a known electron transport layer material of an organic light-emitting device at the time when the invention was effectively filed. The substitution of the electron transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer; and at least one of a first layer or a second layer, wherein the first layer is positioned on the side of the first electrode opposite the organic layer and at a first end of the organic light-emitting device, and the second layer is positioned on the side of the 
The condensed cyclic compound of Naito has identical structure as Applicant’s Compound 16 of the instant claim 11 and Applicant’s Formula 1 of the instant claim 1, wherein Ar1 is a benzene group; c1 is 1; L1-L5 and L9 are not present; a1-a5 and a9 are each 0; R1 is Formula 2-2; R2-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claims 1 and 3-11.
Regarding claims 13-14 and 16-17, the organic light-emitting device of Forrest as modified by Naito reads on all the features of claims 1 and 3-11, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
The first electrode (a combined layer of transparent ITO and a semi-transparent metal layer) is a transmissive electrode or a semi-transmissive electrode, meeting all the limitations of claims 13-14.
Claims 16-17 claim limitations of the second electrode; however, neither claim 1 nor claims 16-17 require the first electrode to be an anode and the second electrode to be a cathode, or vice versa. 
Therefore, the organic light-emitting device of Forrest as modified by Naito is equated with a first layer (hole transport layer), a first electrode, an organic layer comprising an emission layer, and a second electrode, and a second layer comprising a condensed cyclic compound of Naito, Formula (8)), wherein each of the first electrode and the second electrode is a combined claims 16-17.
Regarding claims 12 and 15, the organic light-emitting device of Forrest as modified by Naito reads on all the features of claims 1, 3-11, 13-14, and 16-17, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
The organic light-emitting device of Forrest as modified by Naito reads on the claimed invention above but fails to teach that 1) the condensed cyclic compound of Naito absorbs light having a wavelength of about 400 nm to about 410 nm; and 2) the first layer is an ultraviolet-absorbing light-efficiency-enhancement layer.
It is reasonable to presume that 1) the condensed cyclic compound absorbing light having a wavelength of about 400 nm to about 410 nm and 2) the first layer is an ultraviolet-absorbing light-efficiency-enhancement layer are inherent to the compound.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The condensed cyclic compound of Naito (Formula (8)) has the same structure of Compound 16 of the Example 3 of Table 2 on page 86 of the instant specification. 
The specification states that the Compound 16 absorbs light having a wavelength of about 400 nm to about 410 nm (Transmittance at 405 nm is 2.3% in Table 2 on page 86). 
The specification states that the first and/or the second layer including the condensed cyclic compound is capable of increasing the external extraction efficiency of the organic light-
Therefore, 1) the condensed cyclic compound of Naito would absorb light having a wavelength of about 400 nm to about 410 nm, and 2) the first layer of the organic light-emitting device of Forrest as modified by Naito would be an ultraviolet-absorbing light-efficiency-enhancement layer, meeting all the limitations of claims 12 and 15.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Formula (8) disclosed by Naito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Regarding claim 18, the organic light-emitting device of Forrest as modified by Naito reads on all the features of 1, 3-17, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
The device is equated with a first layer (hole transport layer), a first electrode, an organic layer comprising an emission layer, and a second electrode, and a second layer comprising a condensed cyclic compound of Naito, Formula (8)), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer, as outlined above.
The organic light-emitting device of Forrest as modified by Naito reads on the claimed invention above but fails to teach that the second layer is an ultraviolet-absorbing light-efficiency-enhancement layer.
It is reasonable to presume that the second layer being an ultraviolet-absorbing light-efficiency-enhancement layer is inherent to the compound.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The condensed cyclic compound of Naito (Formula (8)) has the same structure of Compound 16 of the Example 3 of Table 2 on page 86 of the instant specification. 
The specification states that the first and/or the second layer including the condensed cyclic compound is capable of increasing the external extraction efficiency of the organic light-emitting device ([190]). The specification evidences that Example 3 has high efficiency compared to the Comparative Example and is capable of reducing UV transmission ([256]). 
 Therefore, the second layer would be an ultraviolet-absorbing light-efficiency-enhancement layer, due to the structural similarity, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Formula (8) disclosed by Naito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent), as applied to claims 1, 3-18 above, further in view of Wang et al. (“Synthesis and luminescence properties of triad compounds with a disulfide bridge”, Dyes and Pigments 2002, vol. 54, page 265-274, hereafter Wang).
Regarding claims 16-17 and 19, the organic light-emitting device of Forrest as modified by Naito reads on all the features of claims 1 and 3-11, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
The second layer of the organic light-emitting device of Forrest as modified by Naito does not comprise the condensed cyclic compound of Formula 1 of claim 1; however, Forrest does teach that the second layer is a hole transport layer.
Wang discloses a condensed cyclic compound (Compound 9 in Fig. 1).

    PNG
    media_image2.png
    180
    648
    media_image2.png
    Greyscale

Wang teaches that the condensed cyclic compound can be used as the hole transporting material of an organic light-emitting device (“organic electroluminescent device” in Abstract).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest as modified by Naito by substituting the second layer material with the condensed cyclic compound of Wang (Compound 9).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the Compound 9 of Wang is a known hole transport layer material of an organic light-emitting 
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (a condensed cyclic compound of Wang, Compound 9), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer; and at least one of a first layer or a second layer, wherein the first layer is positioned on the side of the first electrode opposite the organic layer and at a first end of the organic light-emitting device, and the second layer is positioned on the side of the second electrode opposite the organic layer and at a second end of the organic light-emitting device.
The Compound 9 of Wang has identical structure as Applicant’s Formula 1 of claim 1, wherein Ar1 is a benzene group; c1 is 1; L1 is be each independently selected from *-S-*’ and a substituted or unsubstituted C6-C60 arylene group (phenylene); a1 is 3; R1 is Formula 2-2; R2-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claims 16-17 and 19.
Regarding claim 18, the organic light-emitting device of Forrest as modified by Naito and Wang reads on all the features of 1, 3-11, and 16-17, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second 
The organic light-emitting device of Forrest as modified by Naito and Wang reads on the claimed invention above but fails to teach that the second layer is an ultraviolet-absorbing light-efficiency-enhancement layer.
It is reasonable to presume that the second layer (Compound 9 of Wang) being an ultraviolet-absorbing light-efficiency-enhancement layer is inherent to the compound.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The condensed cyclic compound of Wang (Compound 9) has identical structure of Applicant’s Formula 1 of claim 1, as outlined above.
Furthermore, Wang discloses Compound 9 of Wang absorbs ultraviolet (absorption maximum is located at around 331 nm in Table 1).
The specification states that the first and/or the second layer including the condensed cyclic compound (i.e. the compound has structure of Formula 1 of instant claim 1) is capable of increasing the external extraction efficiency of the organic light-emitting device ([190]); and the first or the second layer including the condensed cyclic compound can be an ultraviolet-absorbing light-efficiency-enhancement layer ([191]).
Additionally, Applicant exemplifies organic light-emitting devices having a second layer comprising Compounds 16, 28, and 51 exhibit ultraviolet absorption and higher efficiency (Table 2). The Compounds 16, 28, and 51 includes at least one naphthalimide unit. The Compound 9 of Wang also include two naphthalimide units.
Therefore, the second layer comprising Compound 9 of Wang would be an ultraviolet-absorbing light-efficiency-enhancement layer, meeting all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Formula (8) disclosed by Naito is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Naito et al. (JP 1994/06096860, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent), as applied to claims 1, 3-18 above, further in view of Pang et al. (A full-color, low-power, wearable display for mobile applications, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20, the organic light-emitting device of Forrest as modified by Naito reads on all the features of 1, 3-18, as outlined above.
The device comprises a first layer (a condensed cyclic compound of Naito, Formula (8)), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (hole transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer.
Forrest as modified by Naito does not disclose a specific electronic apparatus comprising the organic light-emitting device of Forrest as modified by Naito and a thin film transistor; however, Forrest does teach that the pixel structures of the invention are used in active matrix displays ([094]), and an active matrix display employs an array of transistors ([004]).
Pang teaches the detailed contact structure between organic light-emitting device and a thin film transistor of an electronic apparatus (“a flexible active matrix OLED display” in Fig. 3).
The display apparatus includes a thin film transistor (TFT in Fig. 3), wherein the first electrode (anode in Fig. 3) of the organic light-emitting device electrically contacts one of a source electrode and a drain electrode of the thin film transistor (Fig. 3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the organic light-emitting device of Forrest as modified by Naito to combine the organic light-emitting device with a thin film transistor to make an active matrix OLED display, based on the teaching of Pang. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the active matrix display structure is known at the time when the invention was effectively filed. The substitution of the organic light-emitting device part of the active matrix display structure would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an electronic light-emitting apparatus.
The modification provides an electronic apparatus comprising the organic light-emitting device of Forrest as modified by Naito; and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Forrest et al. (US 2001/0000005 A1) in view of Chai et al. (“Theoretical investigations into optical and charge transfer properties of donor-acceptor 1,8-naphthalimide derivatives as possible organic light-emitting materials” J. Mol. Structure 2016, vol. 1103, page 177-182, hereafter Chai).
Regarding claim 21, Forrest discloses an organic light-emitting device (“multicolor organic light emitting device” in Abstract; [038]-[039]; and Fig. 2A) comprising a first layer (“22H”, hole transport layer of the red LED unit), a first electrode (“26” of the green LED unit), an organic layer comprising an emission layer (“21H/21E/21T” of the green LED unit, wherein 21E is an emission layer), a second electrode (“26” of the blue LED unit), a second layer (“20T”, electron transport layer of the blue LED unit).
It is noted that there is a missing annotation of 22H in Fig. 2A. The stacked device comprises red (22), green (21), and blue (20) units from top to bottom in Fig. 2A, wherein the layer structure of each unit is identical ([038]-[039]). For instance, the blue unit comprises an ITO layer (35), a HTL layer (20H), an EL layer (20E), and an ETL layer (20T), and a thin semi-transparent metal layer (26M). Thus, it is obvious that a hole transport layer of 22H is disposed between the 26I layer and the 22E layer of the red unit. 
Forrest further discloses that the double layer structure (“26” in Fig. 2) comprises a transparent thin conductive ITO layer (“26I”) and a thin, semi-transparent metal layer (“26M”) ([039]).
Forrest does not disclose a specific organic light-emitting device comprising a condensed cyclic compound of Applicant’s Formula 1.
Chai discloses a condensed cyclic compound (Compound 3 in Scheme 1).

    PNG
    media_image3.png
    198
    736
    media_image3.png
    Greyscale

Chai teaches that the condensed cyclic compound of Chai can be used as a hole transport layer material of an organic light-emitting device (Abstract; page 181, column 1, last paragraph).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Forrest by substituting the hole transport layer material with the condensed cyclic compound of Chai (Compound 3).
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the condensed cyclic compound of Chai is a known hole transport layer material of an organic light-emitting device at the time when the invention was effectively filed. The substitution of the hole transport layer materials would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The modification provides an organic light-emitting device comprising a first layer (a condensed cyclic compound of Chai), a first electrode, an organic layer comprising an emission layer, a second electrode, a second layer (electron transport layer), wherein each of the first electrode and the second electrode is a combined layer of a thin transparent ITO layer and a thin semi-transparent metal layer. 
The condensed cyclic compound of Chai has identical structure as Applicant’s Formula 1 of the instant claim 21, wherein Ar1 is a dibenzofuran group; c1 is 1; L1-L5 and L9 are not present; a1-a5 and a9 are each 0; R1 is Formula 2-1; R3 is an unsubstituted C1-C60 alkyl group (-C8H17); R2 and R4-R5 are each hydrogen; b1 is 2; b2 is 1; and b5 is 0, meeting all the limitations of claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786